By the Court, Ingraham, J.
By the act of the legislature of Wisconsin, of 1848, the city of Bacine extended to the centre of Boot river. By the deed the Bacine and Mississippi Bailroad Company acquired lots 1, 2, 3 and 4, in block Bo. 2, as these lots are sold by the map numbers.
The dredge boat, when burned, was lying adjoining to and fastened to the wharf of the railroad company; and the principal queston is whether this boat is included in the property that was insured “ as any property on the premises owned or occupied by the plaintiffs, as trustees, situate on the railroad premises in the city of Bacine.” *39The property belonged to the plaintiffs, as trustees, was in their employ in the city -of Racine, and attached to their wharf, where the road terminated.
[New York General Term,
January 6, 1868.
Geo. G. Barnard, Sutherland and Ingraham, Justices.]
A similar question was examined by the Superior Court in Webb v. The National Fire Ins. Co., (2 Sandf. 497,) and it was held that the plaintiffs might show that it was usual to keep such timber on the sidewalk, and that it was covered by the policy.
The boat in controversy was fastened to the plaintiffs’ wharf. It was thereby in the plaintiffs’ possession, and annexed to the railroad premises. Had it been the property of a third person it would have béen liable to wharf-age and liable to a distress for rent.
Ho objection is made to the right of the railroad company to erect the wharf, and even if their right to do so was questioned, still they were in actual possession, and until removed therefrom, the property they had thereon was covered by the policy.
As to this boat, the evidence warrants the conclusion that she was so attached to the wharf as to make it upon' the property of the railroad, within the description contained in the policy.
The other objection is to the capacity of the plaintiffs to take such a trust. The act of incorportion fully authorizes a trust created by deed such as this was. Whether they could hold real estate in Wisconsin would depend on the statutes of that state. In the absence of any proof of a law to the contrary, we must presume that the company had authority to execute the trust, which by their charter they had power to undertake. So long as they were allowed to remain in possession and use the railroad property, they had such an interest as would bring all their property connected therewith under the terms of the policy.
The judgment should be affirmed.